Citation Nr: 1628935	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  07-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement an increased rating for post traumatic disorder (PTSD) with a depressive disorder with paranoid features, rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 20 percent for depressive disorder with paranoid features.  Subsequent to the August 2006 rating decision, jurisdiction was transferred to the RO in Newark, New Jersey.

Thereafter, in a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective March 14, 2006, the date the Veteran's claim of entitlement to an increased rating for depressive disorder with paranoid features was received.  In the rating decision, the RO noted that the previously rated depressive disorder with paranoid features and had been recharacterized as PTSD.

This matter was before the Board in November 2012, at which time it was remanded for further development.  

Thereafter, in a February 2015 rating decision, the RO reviewed the May 2011 rating decision and determined that it contained clear and unmistakable error (CUE).  The RO concluded that the proper effective date for the grant of service connection for PTSD was February 25, 2004.  

In an August 2015 decision, the Board remanded this matter to schedule the Veteran for a Board hearing.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

Most recently, this appeal was remanded by the Board in January 2016 for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In appellant's post-remand brief, his representative asserted that the examinations of record do not accurately assess the current severity of the Veteran's PTSD and hearing loss disability.  He suggested that the conditions had worsened since the last examinations.  The Board observes that the last VA examinations for the Veteran's bilateral hearing loss and PTSD were in May 2013.  As such, an additional examination should be provided.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the claim for a TDIU is inextricably intertwined with the increased rating claims remanded herein.  Therefore, the Board must defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss disability and indicate the occupational effects of the bilateral hearing loss disability, if any. 

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the nature, frequency, and severity of all current manifestations of the PTSD.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should also comment on any difficulty establishing and maintaining effective work and social relationships due to PTSD.  

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




